DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A directed to Claims 1-17 in the reply filed on 10/11/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6158269 (Dorenkott hereinafter) in view of US 2007/0216256 (Vogeley hereinafter).
Regarding claim 1, Dorenkott teaches a sample probe assembly that discloses a sample probe assembly comprising a transducer and a sample probe (Figures 1 and 2, Transducer 22/98 and Sample Probe 24/102); an air supply assembly comprising a pump configured to supply an air flow to the sample probe assembly such that the air flow exits the sample probe (Air pump 12/70 per Column 4 Lines 21-25); and a control system configured to determine a relative location of the sample probe based on pressure changes in the air flow detected by the transducer (Transducer 98 connected to the detected circuit 112 per Column 6 Lines 31-35 and Column 7 Lines 22-27).
Dorenkott is silent with respect to the air supply system using a piezoelectric pump.
However, Vogeley teaches a piezoelectric pump for supply fluid (air inclusive) to a downline application (Figures 1-3 with ¶ 3). The resultant combination would replace the air pump of Dorenkott with the piezoelectric pump of Vogeley to supply the air. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the air pump of Dorenkott with the piezoelectric air pump of Vogeley via simple substitution to obtain the well-known and predictable outcome of supplying air to a downstream application. 
Regarding claim 3, Dorenkott’s modified teachings are described above in claim 1 where the combination of Dorenkott and Vogeley would further disclose that the sample probe assembly further comprises a sample pump (Sample pump 16/piston88/housing84 per Column 4 Lines 60-64)
Regarding claim 4, Dorenkott’s modified teachings are described above in claim 1 where the combination of Dorenkott and Vogeley would further disclose that the air supply assembly further comprises an air filter (Dorenkott details an air filter along the air supply path at Port 80a with the filter 300 per Column 14 Lines 19-23).
Regarding claim 5, Dorenkott’s modified teachings are described above in claim 1 where the combination of Dorenkott and Vogeley would further disclose that the air supply assembly further comprises one or more valves (Dorenkott pump valve 16 and bleed valve 14).
Regarding claim 6, Dorenkott’s modified teachings are described above in claim 5 where the combination of Dorenkott and Vogeley would further disclose that the one or more valves comprises a pump valve and a bleed valve (Dorenkott pump valve 16 and bleed valve 14).
Regarding claim 7, Dorenkott’s modified teachings are described above in claim 1 where the combination of Dorenkott and Vogeley would further disclose that the control system is configured to apply a voltage to the piezoelectric pump to produce the air flow (Per the combination of Dorenkott and Vogeley, Vogeley pulse generator 100 to the circuit converter 102 per ¶ 67 when implemented with the controller of Dorenkott).
Regarding claim 8, Dorenkott’s modified teachings are described above in claim 7 where the combination of Dorenkott and Vogeley would further disclose that the control system further comprises a feedback control configured to adjust an applied voltage waveform based on signals from the transducer (Feedback line 105 of Vogeley sent back to the pulse generator then to the converter circuit per ¶ 67).
Regarding claim 9, Dorenkott’s modified teachings are described above in claim 8 where the combination of Dorenkott and Vogeley would further disclose that adjusting the applied voltage includes adjusting at least one of an amplitude or a frequency of the applied voltage (Evident feature of the voltage control of the combination of Dorenkott with the piezoelectric pump control of Vogeley where ¶ 67 details the ability to change the shape of the supplied wave based on the signal of 105).
Regarding claim 10, Dorenkott teaches a sample probe assembly that discloses a sample probe assembly comprising a transducer and a sample probe (Figures 1 and 2, Transducer 22/98 and Sample Probe 24/102); an air supply assembly comprising a pump configured to supply an air flow to the sample probe assembly such that the air flow exits the sample probe (Air pump 12/70 per Column 4 Lines 21-25); a control system configured to apply a voltage to the pump in order to produce the air flow and determine a relative location of the sample probe based on pressure changes in the air flow detected by the transducer (Transducer 98 connected to the detected circuit 112 per Column 6 Lines 31-35 and Column 7 Lines 22-27). 
Dorenkott is silent with respect to the air pump being a piezoelectric pump, and wherein the piezoelectric pump comprises: an outer housing comprising an inlet opening and an outlet nozzle; an intake channel defined in the outer housing fluidly connected to the inlet opening; and an inner pump positioned in the outer housing and configured to draw air in from the intake channel and expel air out of the outlet nozzle to produce the air flow to the sample probe assembly, the inner pump comprising piezoelectric element.
However, Vogeley teaches a piezoelectric fluid pump (Air insclusive0 that discloses a piezoelectric pump (Pump in Figures 1-3 with ¶ 3), and wherein the piezoelectric pump comprises: an outer housing (Housing 12) comprising an inlet opening (Inlet 22) and an outlet nozzle (Outlet 24); an intake channel defined in the outer housing fluidly connected to the inlet opening (Channel along 22 through 12); and an inner pump positioned in the outer housing and configured to draw air in from the intake channel and expel air out of the outlet nozzle to produce the air flow to the sample probe assembly (Chamber 30), the inner pump comprising piezoelectric element (Piezoelectric actuator 14); and a control system configured to apply voltage to the piezoelectric pump (Evident form the control scheme shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the air pump of Dorenkott with the piezoelectric air pump of Vogeley via simple substitution to obtain the well-known and predictable outcome of supplying air to a downstream application while additionally providing a feedback control scheme to improve pump control. 
Regarding claim 11, Dorenkott’s modified teachings are described above in claim 10 where the combination of Dorenkott and Vogeley would further disclose that the inner pump comprises a plurality of walls which define an air chamber fluidly connected to the intake channel (Figure 2 of Vogeley, internal walls of 12 and 14 defining the pump chamber 30).
Regarding claim 12, Dorenkott’s modified teachings are described above in claim 11 where the combination of Dorenkott and Vogeley would further disclose that the plurality of walls comprise a diaphragm wall, the diaphragm wall being formed of a flexible material and being configured to change in shape based on the voltage applied to the piezoelectric element (Under the broadest reasonable interpretation, the piezoelectric element 14 also functions as the deformable wall and therefore the pumping diaphragm of Vogeley).
Regarding claim 13, Dorenkott’s modified teachings are described above in claim 12 where the combination of Dorenkott and Vogeley would further disclose that the piezoelectric element is attached to the diaphragm wall (Per the description of claim 12 above, the piezoelectric element and the diaphragm are unitary and therefore the piezoelectric element is attached to the diaphragm wall). 
Regarding claim 14, Dorenkott’s modified teachings are described above in claim 12 where the combination of Dorenkott and Vogeley would further disclose that the piezoelectric element is integrally formed with the diaphragm wall (Evident from Figure 2 of Vogeley). 
Regarding claim 15, Dorenkott’s modified teachings are described above in claim 10 where the combination of Dorenkott and Vogeley would further disclose that the control system further comprises a feedback control configured to adjust the applied voltage based on signals from the transducer (Feedback line 105 of Vogeley paired with the signals from Dorenkott’s transducer will shape the applied voltage).
Regarding claim 16, Dorenkott’s modified teachings are described above in claim 10 where the combination of Dorenkott and Vogeley would further disclose that the applied voltage includes an amplitude of 6-20 V (¶ 6 details a range of operational voltages). 
Regarding claim 17, Dorenkott’s modified teachings are described above in claim 10 where the combination of Dorenkott and Vogeley would further disclose that the applied voltage includes a frequency of greater than 20 kHz (Vogeley ¶ 295 details example applied voltage frequencies). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 6158269 (Dorenkott) in view of US 2007/0216256 (Vogeley) and further in view of US 2008/0182340 (Lemmo hereinafter)
Regarding claim 2, Dorenkott’s modified teachings are described above in claim 1 where Dorenkott further discloses that the sample probe comprises a disposable tip (Dorenkott Column 5 Lines 34-37).
Dorenkott is silent with respect to the sample probe comprising a probe plunger.
However, Lummo teaches a handheld sampling and dispensing device that discloses a probe plunger (¶ 96). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sample probe of Dorenkott to include the probe plunger of Lemmo to achieve efficacious powder sampling and/or delivery capabilities as needed or desired per Lemmo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746